DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 improperly depends on itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 18-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippi et al. (US 7,314,603 B2).
Regarding claim 16, Filippi et al. discloses a catalytic reactor (1) comprising: a housing (2); a catalyst bed disposed within the housing (2) in a catalyst reaction zone, the catalyst bed having a height (h1); and a catalyst basket (11) that is immersed in the catalyst bed, since Filippi et al. discloses that the basket (11) is immersed in the catalyst (see column 3, lines 44-63), the catalyst basket (11) having a height (h2) and an internal diameter (ID2) (see Abstract; figures 1-5; column 3, line 9 through column 5, line 67).
Filippi et al. fails to explicitly disclose a catalytic reactor wherein h2/ID2 is between 1 and 300.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/ID2 is between 1 and 300, since applicant has not disclosed that having a catalytic reactor wherein h2/ID2 is between 1 and 300 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein h2/ID2 is between 1 and 300.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the catalyst basket is formed of stainless steel mesh wire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 19, Filippi et al. discloses a catalytic reactor wherein the catalyst basket has a tubular cylindrical shape (see figures 2-5).
Regarding claim 20, Filippi et al. fails to disclose a catalytic reactor wherein h2/hl is between .05 and 1.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/hl is between .05 and 1, since applicant has not disclosed that having a catalytic reactor wherein h2/hl is between .05 and 1 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein h2/hl is between .05 and 1.
Regarding claim 21, Filippi et al. fails to disclose a catalytic reactor wherein h2/h1 is between .1 and 1.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/h1 is between .1 and 1, since applicant has not disclosed that having a catalytic reactor wherein h2/h1 is between .1 and 1 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein h2/h1 is between .1 and 1.
Regarding claim 22, Filippi et al. fails to disclose a catalytic reactor wherein h2/h1 is between .2 and 1.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/h1 is between .2 and 1, since applicant has not disclosed that having a catalytic reactor wherein h2/h1 is 
Regarding claim 23, Filippi et al. fails to disclose a catalytic reactor wherein h2/h1 is between .3 and 1.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/h1 is between .3 and 1, since applicant has not disclosed that having a catalytic reactor wherein h2/h1 is between .3 and 1 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein h2/h1 is between .3 and 1.
Regarding claim 24, Filippi et al. fails to disclose a catalytic reactor wherein h2/h1 is between .4 and 1.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/h1 is between .4 and 1, since applicant has not disclosed that having a catalytic reactor wherein h2/h1 is between .4 and 1 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein h2/h1 is between .4 and 1.
Regarding claim 25, Filippi et al. fails to disclose a catalytic reactor wherein h2/h1 is between .5 and 1.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/h1 is between .5 and 1, since applicant has not disclosed that having a catalytic reactor wherein h2/h1 is between .5 and 1 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein h2/h1 is between .5 and 1.
Regarding claim 26, Filippi et al. fails to disclose a catalytic reactor wherein h2/ID2 is between 10 and 100.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/ID2 is between 10 and 100, since applicant has not disclosed that having a catalytic reactor wherein 
Regarding claim 27, Filippi et al. fails to disclose a catalytic reactor wherein h2/ID2 is between 20 and 100.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/ID2 is between 20 and 100, since applicant has not disclosed that having a catalytic reactor wherein h2/ID2 is between 20 and 100 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein h2/ID2 is between 20 and 100.
Regarding claim 28, Filippi et al. fails to disclose a catalytic reactor wherein h2/ID2 is between 30 and 100.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/ID2 is between 30 and 100, since applicant has not disclosed that having a catalytic reactor wherein h2/ID2 is between 30 and 100 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein h2/ID2 is between 30 and 100.
Regarding claim 29, Filippi et al. fails to disclose a catalytic reactor wherein h2/ID2 is between 40 and 100.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/ID2 is between 40 and 100, since applicant has not disclosed that having a catalytic reactor wherein h2/ID2 is between 40 and 100 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein h2/ID2 is between 40 and 100.
Regarding claim 30, Filippi et al. fails to disclose a catalytic reactor wherein h2/ID2 is at least 50.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein h2/ID2 is at least 50, since applicant has not disclosed that having a catalytic reactor wherein h2/ID2 is 
Regarding claim 31, Filippi et al. discloses a catalytic reactor further including at least one thermocouple disposed within the catalyst reaction zone (see column 3, lines 44-63).
Regarding claim 32, Filippi et al. fails to disclose a catalytic reactor wherein the catalytic reactor comprises one of a hydrodesulfurization reactor, a hydronitrogenation reactor, hydrocracking reactor, a hydrogenation reactor and a hydrometallization reactor.
	It would have been an obvious matter of design choice to have the catalytic reactor comprises one of a hydrodesulfurization reactor, a hydronitrogenation reactor, hydrocracking reactor, a hydrogenation reactor and a hydrometallization reactor, since applicant has not disclosed that having the catalytic reactor comprises one of a hydrodesulfurization reactor, a hydronitrogenation reactor, hydrocracking reactor, a hydrogenation reactor and a hydrometallization reactor solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the catalytic reactor comprises one of a hydrodesulfurization reactor, a hydronitrogenation reactor, hydrocracking reactor, a hydrogenation reactor and a hydrometallization reactor.
	Regarding claim 33, Filippi et al. fails to disclose a catalytic reactor wherein the catalyst basket has an internal diameter of between about 1 cm to 25 cm, a height between 25 cm to 300 cm, and a wall thickness between 0.1 cm and 1 cm.
It would have been an obvious matter of design choice to have the catalyst basket has an internal diameter of between about 1 cm to 25 cm, a height between 25 cm to 300 cm, and a wall thickness between 0.1 cm and 1 cm, since applicant has not disclosed that having the catalyst basket has an internal diameter of between about 1 cm to 25 cm, a height between 25 cm to 300 cm, and a wall thickness between 0.1 cm and 1 cm solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the catalyst basket has an internal diameter of .

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
	Regarding claim 1, Filippi et al. discloses a method for analyzing a catalyst in a catalytic reactor (1) that operates under non-isothermal (adiabatic or pseudo-isothermal) conditions comprising the steps of: positioning a catalyst basket (11) within a catalyst bed within the catalytic reactor (1), the catalyst basket (11) containing catalyst material the forms the catalyst bed, operating the catalytic reactor (1) (see Abstract; figures 1-5; column 3, line 9 through column 5, line 67).
Filippi et al. fails to disclose or suggest a catalyst basket having dimensions such that a temperature difference (ΔT) along an axial direction of the catalyst basket is non-isothermal; and analyzing the catalyst material contained within the catalyst basket.
Claims 3-15 depend of claim 1.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 17, 2021, with respect to the 112(b) rejection of claim 3 have been fully considered and are persuasive.  The 112(b) rejection of claim 3 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774